Citation Nr: 1428031	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for lateral epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987, January 1991 to June 1991, January 2003 to October 2003, and January 2005 to November 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is associated with the record.

When this case was before the Board in January 2010, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The record raises the issue of entitlement to service connection for a right radial nerve disability.  See March 2010 VA examination report.  This claim has not been addressed by the RO.  Therefore, it is referred to the RO for appropriate action.






FINDINGS OF FACT

1.  Right ear hearing loss disability has not been present during the pendency of the claim.

2.  The Veteran's lateral epicondylitis of the right elbow has not been manifested by limitation of motion or X-ray evidence of arthritis but has been productive of tenderness and pain.  


CONCLUSION OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an initial 10 percent rating, but not higher, for lateral epicondylitis of the right elbow have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5099-5024 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims in a letter sent in July 2006, prior to the initial adjudication of the claims.  

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  Pursuant to the Board's January 2010 remand directive, the Veteran was afforded VA examinations for his respective claims in March 2010.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The March 2010 VA audiological examiner provided an opinion concerning the nature and etiology of the Veteran's right ear hearing loss and properly supported the opinion and the March 2010 joints examiner provided a report addressing all applicable rating criteria.  Therefore, the Board finds that there has been substantial compliance with the January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for right ear hearing loss in March 2006.

The Veteran's DD Form 214 identifies the Veteran's military occupational specialties as sergeant, mortarman, marksmanship instructor, and infantry unit leader.
  
The Veteran's service treatment records (STRs) indicate a worsening of the Veteran's hearing during service.  The report of a January 2003 examination indicates that Veteran's right ear hearing acuity was within normal limits according to pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5

An April 2005 STR indicates that the Veteran sustained barotrauma of the right ear due to an improvised explosive device (IED) attack.  In a September 2005 post-deployment health assessment, the Veteran indicated that he had ringing of the ears during deployment and was often exposed to loud noises.  A September 2005 report of medical history notes that the Veteran had right ear hearing loss from multiple IEDs.  

In a January 2006 private audiological assessment, the Veteran reported noise exposure from occupational weapon-firing sessions with hearing protection, hunting with hearing protection, and in-service noise exposure that included explosions in Iraq.  The Veteran had clear ear canals, intact ear drums, hearing sensitivity within normal limits bilaterally, and speech reception thresholds at normal hearing sensitivity with excellent word recognition ability.  The audiologist opined that the Veteran's slight decrease in hearing sensitivity at 3000 Hertz in the right ear was not related to occupational noise exposure, the shift in hearing sensitivity was "non-significant," and that it was, "remarkable that there is not a greater degree of hearing loss present . . . in light of the three explosions experienced while on active military duty in Iraq."

A June 2006 VA Medical Center treatment note reflects that the Veteran provided a history of exposure to three explosions while serving in Iraq that resulted in transient hearing loss and tinnitus in 2005.  The VA examiner noted that an audiogram revealed mild conductive hearing loss but the examiner did not provide the results.  

In an August 2006 VA examination, the Veteran stated he perceived hearing loss in the right ear with difficulty communicating in the presence of background noise and reported a history of combat noise exposure from mortars, IEDs, rocket propelled grenades, machine guns, rifles, small arms fire, and artillery tanks, with occasional use of hearing protection.  The Veteran noted acoustic trauma from three blasts while deployed to Iraq.  Additionally, the Veteran had occupational noise exposure as a security officer and firearms instructor with consistent hearing protection and a hearing conservation program.


Diagnostic testing results for the right ear were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The VA examiner found "excellent" word discrimination scores, normal eardrum mobility, and stated that the Veteran had normal hearing.

In a December 2006 statement, the Veteran asserted that he had barotrauma to the right ear due to IED attacks.

In a November 2009 hearing before the Board, the Veteran stated his hearing had worsened since an August 2006 VA audiological examination.  Pursuant to a January 2010 Board remand, the Veteran was afforded another VA examination.  In a March 2010 VA examination, diagnostic testing results for the right ear and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The VA examiner diagnosed normal hearing sensitivity and noted that the Veteran's right ear had poor hearing but that threshold values represented no significant shifts overall since in-service audiometric evaluations.  Further, the examiner opined that although the Veteran was likely exposed to significant noise in service, his hearing remained consistent across testing and within the normal sensitivity range.

The Board finds that service connection for right ear hearing loss disability is not warranted because sufficient hearing impairment to qualify as a disability for purposes of VA compensation has not been present at any time during the pendency of this claim.  See 38 C.F.R. § 3.385.  

As set forth above, the Veteran was not found to have right ear hearing loss in the latest service audiogram of record in January 2001 or August 2006 VA examination, and there is no other post-service medical evidence showing the presence of right ear hearing loss disability.  The Board acknowledges that a September 2009 report of medical history noted that the Veteran had right ear hearing loss from multiple IEDs, however, the report did not provide puretone readings or any other information to demonstrate the level of hearing loss in the Veteran's right ear.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no right ear hearing loss disability has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.

Higher Initial Rating

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Veteran's lateral epicondylitis of the right elbow is rated under Diagnostic Code 5099-5024.  Epicondylitis is an unlisted disorder that the RO rated by analogy under Diagnostic Code 5024, which pertains to tenosynovitis.  

Under Diagnostic Code 5024, tenosynovitis is to be rated based on limitation of motion of the affected parts as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the elbow is from 0 degrees extension to 145 degrees flexion; normal forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

Flexion of the major or minor forearm limited to 110 degrees warrants a noncompensable rating; flexion limited to 100 degrees warrants a 10 percent rating; flexion limited to 90 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Extension of the major forearm limited to 45 degrees warrants a 10 percent rating; extension limited to 60 degrees warrants a 10 percent rating; extension limited to 75 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Limitation of flexion of the major or minor forearm to 100 degrees with forearm extension limited to 45 degrees is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

Supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major and minor sides.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major and minor sides; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent for the major side and 20 percent disabling for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major and minor sides; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent in the major side and 20 percent disabling for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent in the major side and 30 percent disabling for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran was granted service connection and a noncompensable rating for lateral epicondylitis right elbow, effective November 2005.  In April 2007, the Veteran submitted a notice of disagreement arguing that he had intermittent pain and soreness in the right elbow that restricted normal activities and limited his range of motion.

For the reasons explained below, the Board has determined that a 10 percent initial rating is warranted for the Veteran's lateral epicondylitis throughout the period of the claim.  

A November 2005 private treatment record notes the Veteran's right elbow had good range of motion but lateral tenderness that radiated down the forearm, excellent strength, diminishment of grip, minimal discomfort with resistance testing, no pain on passive stretch, negative elbow X-rays, tenderness about the lateral epicondyle and possible tennis elbow.

A June 2006 VA treatment note provides an impression of no right radial nerve or ulnar nerve neuropathy, but some testing parameters were borderline for radial nerve neuropathy at or distal to the elbow.

The Veteran began VA rehabilitation treatment in June 2006 for a right proximal forearm injury with persistent localized pain thought to be residual soft-tissue injury with decreased distal function.  The Veteran reported that an IED assault caused a blunt injury of the lateral epicondyle region that resulted in swelling around the elbow.  He reported intermittent numbness of the right hand, weakness of grip, and early fatigue in the forearm, but denied dropping objects or nighttime pain.  Examination revealed normal range of motion of the right elbow with an impression of mild carpal tunnel syndrome and mild findings of resolving right radial nerve injury, De Quervain's syndrome, and mild lateral epicondylitis.

In an August 2006 VA examination, the Veteran reported tendon damage around the right elbow, abrasions, and torn skin on the lower right arm from a July 2005 blast injury.  The Veteran reported occasional soreness, decreased grip strength, cramping from prolonged attempts to grip with the right hand, with no stiffness, redness, heat, locking, or subluxation of the right elbow.  The examiner diagnosed right elbow lateral epicondylitis, s/p traumatic injury with chronic pain and noted that the Veteran's right elbow caused soreness with repetitive range of motion with no flare-ups and no weakness.  Upon examination, the right elbow was nontender to palpation, with no swelling, redness, or obvious deformities, range of motion 0 to 145, able to fully extend, and no increased pain, weakness, decreased endurance, easy fatigability, or change in range of motion with repetitive range of motion.   

In a December 2006 statement, the Veteran asserted that the damage to his right elbow limited his physical abilities as a police officer and hindered his ability to enjoy athletic and recreational activity with his family.

A March 2008 VA treatment note reports that the Veteran had pain in the right proximal forearm on dorsal aspect and ventral elbow over the biceps insertion that had persisted since an IED blast with possible mild right radial nerve neuropathy and elbow and forearm pain.  Examination revealed full range of motion, no swelling or erythyema, with tenderness along medial border of exterior carpi raidalis and distal bicep tendon near assertion that was aggravated with forced elbow flexion and wrist or finger extension.  In a September 2008 VA treatment note, the Veteran's elbow was noted to have full range of motion, without swelling or erythema, the medial and lateral epicondyles were not tender, forceful flexion elicited pain in the brachioradialis without swelling or increased warmth, and there was no significant tenderness in the biceps tendon distally.  In December 2008, the Veteran reported right elbow pain was aggravated when he fired machine guns or did push-ups, with no pain at rest, full range of motion without swelling or erythema, mildly tender lateral epicondyle and extensor muscle groups without warmth or erythema, and forceful flexion was mildly painful.  

In December 2008, the Veteran's treating VA physician, Dr. F.C. submitted a summary of the Veteran's condition that noted the Veteran's persistent right elbow and forearm pain escalated through exertion and limited his work as a police officer, but did not elaborate on the limitations caused by the elbow pain.  Dr. F.C. reported that a March 2008 MRI showed radial collateral ligament injury at the lateral epicondyle in a slightly swollen radial collateral ligament at the insertion to the lateral epicondyle with increase joint effusion.

In an October 2009 VA treatment note, it was noted that the Veteran reported continued right elbow discomfort at the lateral epicondyle with pain increasing with weight lifting and limiting the amount of weight he could lift.

In testimony before the Board, the Veteran stated that Dr. F.C. diagnosed his right elbow disorder as nerve damage and that his dominant right hand no longer was as strong as the left hand.  Further, the Veteran reported that his right arm swelled while lifting and performing yard work, which caused radiating pain.

In a March 2010 VA examination, the Veteran reported lateral elbow pain and proximal forearm pain that ached upon exertion with no locking, instability, subluxation, swelling, heat, redness, or flare-ups.  The examiner noted the Veteran remained active, performed all activities of daily living, and the right elbow did not affect job performance or his ability to work out.  Results from an X-ray report of the right elbow were normal.  The Veteran reported pain at rest of 0 out of 10, 10 being the worst, and pain with exertion of three or four, which he described as "tolerable."  The examiner found the Veteran to be mildly limited, such that he used a 55-pound bow for bow hunting rather than an 80-pound bow.  The Veteran's right elbow had range of motion of 0 to 145 degrees, supination 0 to 85 degrees, pronation 0 to 80 degrees, with no pain, and no decrease in motion upon repetition and no fatigue, weakness, lack of endurance, or incoordination but some tenderness over the lateral epicondyle.  The VA examiner also determined that the Veteran had a radial nerve injury due to in-service injury that was mildly symptomatic.

On the above VA examinations in August 2006 and March 2010, the Veteran had full range of motion of the right elbow with no additional limitation caused by pain or repetitive use.  Thus, a compensable rating is not warranted based on limitation of motion. 

Compensable ratings are not applicable for ankylosis of the elbow; elbow flail joint; or malunion or nonunion of the ulna or radius because none of these disabilities have been reported upon examination, and the Veteran has not reported having any of these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212.  Diagnostic Code 5208 is not for application because there is no combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5213 is inapplicable because there is no limitation of supination or pronation warranting a compensable rating.  Finally, a 10 percent disability rating is not warranted under Diagnostic Code 5003 because there is no X-ray evidence of degenerative arthritis.  

The Board has also considered whether a higher rating is warranted under the DeLuca factors.  In this case, while the Board recognizes that some functional loss is established throughout the course of this appeal, there is no evidence that functional loss rises to the level of a compensable rating.  In particular, VA rehabilitation notes indicate that the Veteran had persistent localized pain, decreased grip strength, occasional soreness, and tenderness, but examination of the right elbow consistently revealed normal range of motion, no stiffness, redness, heat, locking, or subluxation.  An August 2006 VA examination report notes the right elbow was nontender, with no swelling, redness, full range of motion, and no increased pain, weakness, decreased endurance, easy fatigability, or change in range of motion with repetition.  The Veteran reported swelling and pain from lifting and yard work; however, a March 2010 VA examiner noted that the Veteran remained active and continued to perform all daily living activities, including bow hunting and that his job performance was not affected.  Further, the right elbow had range of motion 0 to 145 degrees, supination 0 to 85 degrees, and pronation 0 to 80 degrees with some tenderness but no pain, fatigue, weakness, lack of endurance, incoordination, or decrease in motion upon repetition.  Functional loss due to pain, tenderness, and weakness, to the extent shown, does not rise to a compensable rating because there is no evidence that the symptoms cause limitations contemplated in a higher rating.  The Board, therefore, concludes that a higher rating based on the DeLuca factors is not warranted at any time during this claim.

Based on the objective evidence of painful motion in accordance with 38 C.F.R. § 4.59, the Board concludes that the Veteran's otherwise noncompensable disability warrants the minimum 10 percent initial rating.  In this regard, the Board notes that the evidence shows that the Veteran's lateral epicondylitis of the right elbow has been productive of pain with forceful flexion and lifting throughout the initial evaluation period. 

Additional Considerations

The Board has considered whether "staged ratings" may be assigned for the disability listed above, but the criteria for more than a 10 percent rating are not met for any portion of the period of the claim. 

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected lateral epicondylitis right elbow disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Service connection for right ear hearing loss disability is denied.

An initial 10 percent rating, but not higher, for lateral epicondylitis of the right elbow is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


